DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 USC 119 (e) based on provisional application# 62/353,272 filed on 6/22/2016.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/9/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of reference U.S. Patent No. 10,805,263. Although the claims at issue are not identical, they are patentably distinct from each other because claims in the instant application (17/017,297) recite features not disclosed by the reference patent (10,805,263).  For 
However, creating a duplicate record of the "Whois" record in a blockchain system that is linked to the "Whois" record, wherein any changes in the "Whois" record is synced to the duplicate record disclosed by Franks (US 7042335 B2, hereinafter Franks) (col. 8, lines 27-33, the desired person may have an application installed on his/her mobile device 102 that receives a push notification initiated by server 108. The push notification may include a textual message and/or other appropriate information (e.g., the location of the vehicle/user, the condition of the vehicle, whether anyone is injured, etc.).  
Therefore, considering Gershom and Franks’ teachings as a whole, it would have been obvious to one of skill in the art before the filing date of application to incorporate Franks’ teachings as described in Gershom to ensure that any interference, corruption, or tampering with the tag on the artwork will be detectable. The de-duplicated and updated, identification tags are secure, making unauthorized duplication virtually impossible (col. 8, lines 43-7 and col. 11, lines 15-18).	

Instant Application 17/017,297
Patent No. 10,805,263
Claim 1. A method for providing and managing a Top-Level Domain for identifying an object, comprising: 
receiving a first domain name associated with a first object; 
     generating a "Whois" record associated with the received first domain name, the "Whois" record including a plurality of fields associated with the first domain name, the plurality of fields consisting of registration data required for creating the first domain name;
     expanding the "Whois" record by adding one or more new fields associated with the first object to the "Whois" record, thereby linking the first domain name with the first object, wherein the one or more new fields comprises provenance information and metadata regarding the first object associated with the first domain name; and 
     creating a duplicate record of the "Whois" record in a blockchain system that is linked to the "Whois" record. wherein any changes in the "Whois" record is synced to the duplicate record.
A method for providing and managing a Top-Level Domain that identifies an object, the method comprising: 
receiving a first domain name associated with a first object; 
     generating a "Whois" record associated with the received first domain name, the "Whois" record including a plurality of fields associated with the first domain name, the plurality of fields consisting of registration data required for creating the first domain name; and 
     expanding the "Whois" record by adding one or more new fields associated with the first object to the "Whois" record, thereby linking the first domain name with the first object, wherein the one or more new fields comprises provenance information and metadata regarding the first object associated with the first domain name, the first object being able to be viewed on a website associated with the first domain name.
The method of claim 1, wherein the one or more new fields includes an ownership of the first object, whereby transference of the first domain name from a first owner to a second owner is indicative of transference of ownership of the first object from the first owner to the second owner, and the second owner being reflected in the "Whois" record triggers a change in an ownership value in the duplicate record.
Claim 3. The method of claim 1, wherein the one or more new fields includes an ownership of the first object, whereby transference of the first domain name is indicative of transference of ownership of the first object.
Claim 3. The method of claim I, wherein creating the duplicate record comprises: 
     initiating a first blockchain transaction to store information in the “Whois" record in the blockchain system; and 
     initiating a second transaction to map the first domain name to a storage location in the blockchain system.

Claim 4. The method of claim 3, wherein a domain name service (DNS) registry is set as an owner of the first domain name in the blockchain system.



Claim 6. The method of claim 4, wherein the duplicate record is publicly accessed by third parties without authentication.

Claim 7. The method of claim 1, wherein the blockchain system automatically tracks the provenance information.

Claim 8. The method of claim I. wherein transactions that change the one or more new fields are recorded in the blockchain system, the transactions serving as a chain of custody or an evidence of authenticity of the first object or the first domain name.

Claim 9. The method of claim 1, wherein the one or more new fields of the "Whois" record comprises an artist name, an artwork title, a creation date, a medium, and artwork dimensions.
Claim 5. The method of claim 1, wherein the one or more new fields of the "Whois" record comprises an artist name, an artwork title, a creation date, a medium, and artwork dimensions.


Claim 11. The method of claim 10, wherein the resolver of the blockchain system facilitates mapping of the first domain name to the duplicate record.

Claim 12. The method of claim 1, wherein the first object is viewable on a website associated with the first domain name.

Claim 13. A system for providing and managing a Top-Level Domain for identifying an object, comprising: 
     
          store information concerning a first domain name associated with a first object, the DNS registry having access to a "Whois" record associated with the first domain name. the "Whois” record including a plurality of fields consisting of (a) registration data required for creating the first domain name and (b) new fields associated with the first object that link the first domain name with the first object, the new fields comprising provenance information and metadata regarding the first object; and 
     manage one or more domains in a blockchain system, wherein the first domain is included in the one or more domains, and wherein managing the one or more domains in the blockchain system includes creating a duplicate record of the “Whois” record in the blockchain system.
A method for providing and managing a Top-Level Domain that identifies an object, the method comprising: 


     receiving a first domain name associated with a first object; 
     generating a "Whois" record associated with the received first domain name, the "Whois" record including a plurality of fields associated with the first domain name, the plurality of fields consisting of registration data required for creating the first domain name; and 
     expanding the "Whois" record by adding one or more new fields associated with the first object to the "Whois" record, thereby linking the first domain name with the first object, wherein the one or more new fields comprises provenance information and metadata regarding the first object associated with the first domain name, the first object being able to be viewed on a website associated with the first domain name.


Claim 15. The system of claim 13, wherein the duplicate record includes an owner of the first domain.



Claim 17. The system of claim 16, wherein the duplicate system is publicly accessible by third parties.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




9/14/2021
/THORNE E WAUGH/Examiner, Art Unit 2457      

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457